 

Exhibit 10.2

 

 

€5,370,157

 

FACILITY AGREEMENT

 

 

Dated 30 April 2005

 

 

for

 

 

VIA NET.WORKS, INC.

as Borrower

 

 

with

 

 

CLARA.NET HOLDINGS LIMITED

acting as Lender

 

 

 

[g78431kcimage002.gif]

 

Ref: NYN

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

 

 

 

 

SECTION 1

 

 

INTERPRETATION

 

1.

Definitions and interpretation

 

 

 

 

 

SECTION 2

 

 

THE FACILITY

 

2.

The Facility

 

3.

Purpose

 

4.

Conditions of Utilisation

 

 

 

 

 

SECTION 3

 

 

UTILISATION

 

5.

Utilisation

 

 

 

 

 

SECTION 4

 

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.

Repayment

 

7.

Prepayment and cancellation

 

 

 

 

 

SECTION 5

 

 

COSTS OF UTILISATION

 

8.

Interest

 

9.

Arrangement fees

 

 

 

 

 

SECTION 6

 

 

ADDITIONAL PAYMENT OBLIGATIONS

 

10.

Tax gross up and indemnities

 

11.

Other indemnities

 

12.

Enforcement costs

 

 

 

 

 

SECTION 7

 

 

REPRESENTATIONS AND UNDERTAKINGS

 

13.

Representations

 

14.

Operational Undertakings

 

15.

Margin regulation undertakings

 

 

 

 

 

SECTION 8

 

 

ACCELERATION

 

16.

Acceleration

 

 

 

 

 

SECTION 9

 

 

MISCELLANEOUS

 

17.

Changes to the Parties

 

18.

No set-off by the Borrower

 

19.

Business Days

 

20.

Currency of account

 

21.

Set-off

 

22.

Notices

 

23.

Partial invalidity

 

24.

Remedies and waivers

 

25.

Amendments and waivers

 

 

--------------------------------------------------------------------------------


 

26.

Counterparts

 

 

 

 

 

SECTION 10

 

 

GOVERNING LAW AND ENFORCEMENT

 

27.

Governing law

 

28.

Enforcement

 

 

 

 

 

THE SCHEDULES

 

 

 

 

SCHEDULE

 

 

 

 

 

SCHEDULE 1 Conditions precedent

 

SCHEDULE 2 Utilisation Request

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 30 April 2005 and made between:

 

(1)                            VIA NET.WORKS, INC. as borrower (the “Borrower”);
and

 

(2)                            CLARA.NET HOLDINGS LIMITED as lender (the
“Lender”).

 

IT IS AGREED as follows:

 

SECTION 1

INTERPRETATION

 

1.                                 Definitions and interpretation

 

1.1                           Definitions

 

Unless a contrary indication appears herein, all terms in this Agreement shall
have the same definition and construction as in the Acquisition Agreement, and:

 

“Acquisition Agreement” means the sale and purchase agreement dated on or about
the date of this Agreement between the Obligors, Clara.net Holdings Limited and
Claranet Group Limited relating to the operating subsidiaries and certain assets
and liabilities of the Obligors.

 

“Alternative Currency” means a currency other than euro.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including 10 June 2005 to and
including the day immediately before the Termination Date.

 

“Available Commitment” means the Current Commitment minus:

 

(a)                                   the Euro Amount of any outstanding Loans;
and

 

(b)                                  in relation to any proposed Utilisation,
the Euro Amount of any Loans that are due to be made on or before the proposed
Utilisation Date.

 

“Belgian Share Pledge” means the Share Pledge Agreement in respect of the shares
of PSINet Belgium BVBA/SPRL granted by the Pledgor to the Lender on or about the
date of this Agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the US (or
any successor).

 

“Borrower Termination” means the termination of the Acquisition Agreement by the
Borrower pursuant to clause 5.5.4 of the Acquisition Agreement.

 

“Break Costs” means the amount (if any) by which:

 

(a)                                   the interest which the Lender should have
received for the period from the date of receipt of all or any part of a Loan to
the Termination Date in respect of that Loan, had the principal amount received
been paid on the Termination Date;

 

exceeds:

 

1

--------------------------------------------------------------------------------


 

(b)                                  the amount which the Lender would be able
to obtain by placing an amount equal to the principal amount received by it on
deposit with a leading bank in London for a period starting on the Business Day
following receipt or recovery and ending on the Termination Date.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Amsterdam.

 

“Cash Requests” means the cash requests to accompany each Utilisation Request
pursuant to Clause 5.2(a)(iv) (Completion of a Utilisation Request).

 

“Commitment” means the Current Commitment at the time and at all times
thereafter (which shall at no time exceed €5,370,157), to the extent not
cancelled or reduced pursuant to the terms of this Agreement.

 

“Current Commitment” means:

 

(a)

 

From 10 June 2005

 

to 23 June 2005 (inclusive):

 

€

958,957

 

 

 

 

 

 

 

 

 

 

(b)

 

From 24 June 2005

 

to 9 July 2005 (inclusive):

 

€

1,917,913

 

 

 

 

 

 

 

 

 

 

(c)

 

From 10 July 2005

 

to 23 July 2005 (inclusive):

 

€

3,260,453

 

 

 

 

 

 

 

 

 

 

(d)

 

From 24 July 2005

 

to 9 August 2005 (inclusive):

 

€

4,411,201

 

 

 

 

 

 

 

 

 

 

(e)

 

From 10 August 2005

 

to the Termination Date (inclusive):

 

€

5,370,157

 

 

to the extent not cancelled or reduced pursuant to the terms of this Agreement
and provided that up to €767,165 of the Current Commitment of €958,957 shown to
be available from 10 June 2005 shall be made available from 1 June 2005 (with
the balance of such €958,957 being vailable on 10 June 2005) in accordance with
and subject to the provisions of Clause 5.4(c).

 

“Dutch Share Pledge” means the Right of Pledge in respect of the shares of
PSINet Netherlands B.V. granted by the Pledgor to the Lender on or about the
date of this Agreement.

 

“Euro Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by the Borrower for that Loan (or, if the amount
requested is not denominated in euro, that amount converted into euro at a rate
agreed between the Lender and the Borrower on or prior to the date of the
Utilisation Request as being applicable to that Loan).

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

 

“Finance Document” means this Agreement, any Security Document and any other
document designated as such by the Lender and the Borrower.

 

“French Share Pledge” means the Financial Instruments Account Pledge Agreement
(Convention de Nantissement De Compte D’Instruments Financiers) in respect of
the shares of Agence des Médias Numériques S.A.S. granted by the Pledgor to the
Lender on or about the date of this Agreement.

 

“German Share Pledge” means the Share Pledge Agreement
(Geschäftsanteilsverpfändung) in respect of the shares of PSINet Germany GmbH,
granted by the Pledgor to the Lender on or about the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 

“Margin Stock” means margin stock or margin security within the meaning of
Regulation T, U or X.

 

“Obligor” means the Borrower or the Pledgor.

 

“Party” means a party to this Agreement.

 

“Permitted Utilisation Date” means any of 10 June 2005, 24 June 2005, 10
July 2005, 24 July 2005 and 10 August 2005, or if any of the foregoing is not a
Business Day, the next day which is a Business Day, provided that in the case of
notification by the Borrower in accordance with Clause 5.4(c), “Permitted
Utilisation Date” shall include 1 June 2005.

 

“Pledged Companies” means collectively each of PSINet Netherlands B.V., Agence
des Médias Numériques S.A.S., PSINet Belgium BVBA/SPRL and PSINet Germany GmbH
and “Pledged Company” means any one of them.

 

“Pledgor” means VIA NET.WORKS Holdco, Inc..

 

“Regulation T”, “Regulation U” or “Regulation X” means Regulation T, U or, as
the case may be, X of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof.

 

“Repayment Date” means the earlier of the Termination Date and the date any Loan
is accelerated pursuant to Clause 16 (Acceleration).

 

“Repeating Representations” means each of the representations set out in Clauses
13.1 (Status) to 13.4 (Power and authority), 13.6 (Governing law and
enforcement) and 13.7 (Pari passu ranking) to 13.10 (US regulation
representations).

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Security Document” means any of:

 

(a)                                  the French Share Pledge;

 

(b)                                 the German Share Pledge;

 

(c)                                  the Dutch Share Pledge;

 

(d)                                 the Belgian Share Pledge; and

 

(e)                                  any other document that may at any time be
designated as such by the Lender and the Borrower.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the date which is the earlier of the Closing Date and 9
September 2005.

 

3

--------------------------------------------------------------------------------


 

“Unpaid Sum” means any sum due and payable but unpaid by any Obligor under the
Finance Documents.

 

“US” or “United States” means the United States of America.

 

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978, as amended,
or any other United States federal or state bankruptcy, liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency or similar law for the relief of debtors.

 

“US Insolvency Event” means any of the following in respect of the Borrower:

 

(a)                                   it makes a general assignment for the
benefit of creditors;

 

(b)                                  it commences a voluntary case or proceeding
under any US Bankruptcy Law;

 

(c)                                   an involuntary proceeding under any US
Bankruptcy Law is commenced against it and is not challenged by appropriate
means within ten (10) days and is not dismissed or stayed within sixty (60) days
after commencement of such case;

 

(d)                                  a custodian, conservator, receiver,
liquidator, assignee, trustee, sequestrator or other similar official is
appointed under any US Bankruptcy Law for, or takes charge of, all or a
substantial part of the property of the Borrower or any other VIA Group Company;
or

 

(e)                                   any corporate action is taken by the
Borrower or any other VIA Group Company for the purpose of effecting any of the
foregoing.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 2 (Utilisation Request).

 

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other tax of a similar nature.

 

“VIA Group Companies” means collectively the Obligors and the Group Companies
and “VIA Group Company” means any of them.

 

“VIA Termination Event” means any of:

 

(a)                                   the Lender becoming entitled to terminate
the Acquisition Agreement under clause 5.5 or clause 6.7.1 of the Acquisition
Agreement;

 

(b)                                  a material failure by an Obligor to comply
with any provision of the Finance Documents;

 

(c)                                   it being or becoming unlawful for an
Obligor to perform any of its obligations under the Finance Documents; or

 

(d)                                  any Security Document being not in full
force and effect or not creating in favour of the Lender the Security which it
is expressed to create with the ranking and priority it is expressed to have.

 

4

--------------------------------------------------------------------------------


 

1.2                           Construction

 

(a)                            Unless a contrary indication appears, any
reference in this Agreement to:

 

(i)                                      the “Lender” shall be construed so as
to include its successors in title, permitted assigns and permitted transferees;

 

(ii)                                   “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                                a “Finance Document” or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;

 

(iv)                               “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(v)                                  a “person” includes any person, firm
company, corporation, government, state or agency of a state or any association,
trust or partnership (whether or not having separate legal personality) or two
or more of the foregoing;

 

(vi)                               a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;
and

 

(vii)                            a provision of law is a reference to that
provision as amended or re-enacted.

 

(b)                           Section, Clause and Schedule headings are for ease
of reference only, and a reference to a “Section”,  “Clause” or “Schedule” shall
be a reference to a section, clause or schedule respectively of this Agreement.

 

(c)                            Unless a contrary indication appears, a term used
in any other Finance Document or in any notice given under or in connection with
any Finance Document has the same meaning in that Finance Document or that
notice as in this Agreement.

 

1.3                           Third party rights

 

A person who is not a Party has no right under the United Kingdom Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement, save that each of the Purchasers and the Sellers may
enforce Clause 21(b) (Set-off) as if it were a party to this Agreement.

 

5

--------------------------------------------------------------------------------


 

SECTION 2

THE FACILITY

 

2.                                 The Facility

 

2.1                           The Facility

 

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a term loan facility in an amount equal to the Commitment.

 

3.                                 Purpose

 

3.1                           Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards
funding the VIA Group Companies’ working capital requirements in a manner
consistent with the Working Capital Projections.

 

3.2                           Monitoring

 

Without prejudice to its rights under this Agreement, the Lender is not bound to
monitor or verify the application of any amount borrowed pursuant to this
Agreement.

 

4.                                 Conditions of Utilisation

 

4.1                           Initial conditions precedent

 

(a)                            The Borrower may not deliver a Utilisation
Request unless the Lender has received all of the documents and other evidence
listed in Schedule 1 (Conditions precedent) in form and substance reasonably
satisfactory to the Lender. The Lender shall notify the Borrower promptly in
writing upon being so satisfied.

 

(b)                           The Borrower will procure that the conditions
precedent are satisfied as soon as practicable on or after the date of this
Agreement.

 

4.2                           Further conditions precedent

 

The Lender will only be obliged to comply with Clause 5.4 (Availability of
Loans) if on the date of the Utilisation Request and on the proposed Utilisation
Date:

 

(a)                            no VIA Termination Event or Borrower Termination
has occurred or would result from the proposed Loan;

 

(b)                           the Repeating Representations to be made by the
Borrower are true in all material respects; and

 

(c)                            the Lender is satisfied (acting reasonably) that
the Cash Requests accompanying the Utilisation Request pursuant to Clause
5.2(a)(iv) (Completion of a Utilisation Request) have been prepared based on
fair and reasonable assumptions.

 

6

--------------------------------------------------------------------------------


 

SECTION 3

UTILISATION

 

5.                                 Utilisation

 

5.1                           Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than five (5), and no earlier than seven
(7), Business Days before the Utilisation Date.

 

5.2                           Completion of a Utilisation Request

 

(a)                            Each Utilisation Request is irrevocable and will
not be regarded as having been duly completed unless:

 

(i)                                      the proposed Utilisation Date is a
Permitted Utilisation Date within the Availability Period;

 

(ii)                                   the currency and amount of the
Utilisation comply with Clause 5.3 (Currency and amount);

 

(iii)                                it specifies the account and bank (which
must be in London or Amsterdam) to which the proceeds of the Utilisation are to
be credited; and

 

(iv)                               it is accompanied by copies of cash requests
from each VIA Group Company to be funded by the proceeds of the proposed Loan,
current as of a date no earlier than five (5) Business Days prior to the date of
the Utilisation Request and setting out in reasonable detail each of the
expenditure items to be met by such funding.

 

(b)                           Only one (1) Loan may be requested in each
Utilisation Request.

 

(c)                            The Borrower shall use reasonable endeavours to
furnish promptly any further details and explanations reasonably requested by
the Lender in respect of any Cash Request, or the assumptions underlying the
same.

 

5.3                           Currency and amount

 

(a)                            The currency specified in a Utilisation Request
must be euro unless the Borrower and the Lender have agreed in writing that the 
proposed Loan shall be denominated in an Alternative Currency in which case it
shall be in such Alternative Currency.

 

(b)                           The amount of the proposed Loan must be:

 

(i)                                      if the currency of the proposed Loan is
to be euro, less than or equal to the Available Commitment; or

 

(ii)                                   if the currency of the proposed Loan is
to be an Alternative Currency, such that its Euro Amount is less than or equal
to the Available Commitment.

 

5.4                           Availability of Loans

 

(a)                            Subject to paragraph (b) below, if the conditions
set out in this Agreement have been met, the Lender shall make each Loan
available by the Utilisation Date.

 

(b)                           If, on the Business Day before any Utilisation
Date:

 

7

--------------------------------------------------------------------------------


 

(i)                                      the Alternative Currency requested is
not readily available to the Lender in the amount required; or

 

(ii)                                   compliance with the Lender’s obligation
to make available a Loan in the proposed Alternative Currency would contravene a
law or regulation applicable to it,

 

the Lender will give notice to the Borrower to that effect by 12.00 noon on that
day.  In this event the Lender will make the Loan available in euro in an amount
equal to the Euro Amount of that Loan (to such alternate account and bank as the
Borrower shall specify, if any) unless otherwise advised by the Borrower prior
to 5.00pm on that day.

 

(c)                            The first Utilisation Date shall be 10 June 2005,
provided that upon written notification requesting such change to the Lender by
the Borrower (which notification shall be irrevocable) no later than 16
May 2005, the first Utilisation Date shall be 1 June 2005 and the defined term
“Current Commitment” shall be construed accordingly.

 

8

--------------------------------------------------------------------------------


 

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.                                 Repayment

 

6.1                           Repayment of Loans

 

The Borrower shall repay each Loan, together with accrued interest, on the
Termination Date.

 

6.2                           Reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid.

 

7.                                 Prepayment and cancellation

 

7.1                           Mandatory prepayment and cancellation

 

If it becomes unlawful in any applicable jurisdiction for the Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
any Loan:

 

(i)                                      the Lender shall promptly notify the
Borrower upon becoming aware of that event;

 

(ii)                                   upon the Lender notifying the Borrower,
the Commitment will be immediately cancelled; and

 

(iii)                                the Borrower shall repay the Loans,
together with accrued interest, on the date specified by the Lender in the
notice delivered to the Borrower (being no earlier than fifteen (15) Business
Days from the date of such notice or the last day of any applicable grace period
permitted by law, whichever is later).

 

7.2                           Voluntary prepayment

 

(a)                            The Borrower may, if it gives the Lender not less
than five (5) Business Days’ prior notice, prepay the whole or any part of any
Loan (but, if in part, being an amount that reduces the Euro Amount of the Loan
by a minimum amount of €50,000).

 

(b)                           The Borrower shall, within three (3) Business Days
of demand by the Lender, pay to the Lender its Break Costs attributable to all
or any part of a Loan prepaid by the Borrower pursuant to paragraph (a) above.

 

7.3                           Restrictions

 

(a)                            Any notice of cancellation or prepayment given by
any Party under this Clause 7 shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

(b)                           Any prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any Break
Costs in the case of a prepayment under Clause 7.2 (Voluntary prepayment) only,
without premium or penalty.

 

(c)                            The Borrower may not reborrow any part of the
Facility which is prepaid, and accordingly the Commitment in respect of that
part of the Facility which is prepaid shall be deemed to have been cancelled.

 

9

--------------------------------------------------------------------------------


 

(d)                           The Borrower shall not repay or prepay all or any
part of the Loans or cancel all or any part of the Commitment except at the
times and in the manner expressly provided for in this Agreement.

 

(e)                            No amount of the Commitment cancelled under this
Agreement may be subsequently reinstated.

 

10

--------------------------------------------------------------------------------


 

SECTION 5

COSTS OF UTILISATION

 

8.                                 Interest

 

8.1                           Accrual

 

(a)                            Interest shall accrue daily on each Loan at the
rate of 8.00 per cent per annum.

 

(b)                           Any interest accruing under paragraph (a) above
shall be compounded daily (and shall thereafter itself bear interest at the rate
set out in paragraph (a) above) and shall be payable in accordance with Clause 6
(Repayment), Clause 7 (Prepayment and cancellation) and Clause 16
(Acceleration).

 

8.2                           Default interest

 

(a)                            Interest shall accrue on any Unpaid Sum from the
due date up to the date of actual payment (both before and after judgment) at a
rate which is the sum of 2.00 per cent. and the rate which would have been
payable if the Unpaid Sum had, during the period of non-payment, constituted a
Loan. Any interest accruing under this Clause 8.2 (Default Interest) shall be
immediately payable by the Borrower on demand by the Lender.

 

(b)                           Default interest (if unpaid) arising on an Unpaid
Sum will be compounded with the overdue amount at the end of each day but will
remain immediately due and payable.

 

9.                                 Arrangement fees

 

9.1                           Arrangement fees

 

If Closing has not taken place by the Repayment Date, the Borrower shall pay to
the Lender an arrangement fee of €306,866 on the Repayment Date.  For the
avoidance of doubt, no such amount shall be payable if Closing occurs on or
prior to the Repayment Date.

 

11

--------------------------------------------------------------------------------


 

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

10.                           Tax gross up and indemnities

 

10.1                     Definitions

 

(a)                            In this Agreement:

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by the Borrower to the
Lender under Clause 10.2 (Tax gross-up) or a payment under Clause 10.3 (Tax
indemnity).

 

(b)                           Unless a contrary indication appears, in this
Clause 10 a reference to “determines” or “determined” means a determination made
in the absolute discretion of the person making the determination.

 

10.2                     Tax gross-up

 

(a)                            The Borrower shall make all payments to be made
by it under the Finance Documents without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(b)                           The Borrower shall promptly upon becoming aware
that it must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Lender accordingly.

 

(c)                            If a Tax Deduction is required by law to be made
by the Borrower, the amount of the payment due from the Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                           If the Borrower is required to make a Tax
Deduction, the Borrower shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(e)                            Within thirty (30) days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Borrower shall deliver to the Lender evidence reasonably satisfactory to the
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

10.3                     Tax indemnity

 

(a)                            If the Lender is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document, then the Borrower shall
(within three (3) Business Days of demand by the Lender) pay to the Lender an
amount equal to the loss, liability or cost which the Lender determines will be
or has been (directly or indirectly) suffered for or on account of Tax by it in
respect of a Finance Document.

 

(b)                           Paragraph (a) above shall not apply:

 

12

--------------------------------------------------------------------------------


 

(i)                                      with respect to any Tax assessed on the
Lender under the law of the jurisdiction in which the Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which the Lender is treated
as resident for tax purposes if that Tax is imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by the Lender; or

 

(ii)                                   to the extent a loss, liability or cost
is compensated for by an increased payment under Clause 10.2 (Tax gross-up).

 

(c)                            If the Lender makes, or intends to make, a claim
under paragraph (a) above, it shall promptly notify the Borrower of the event
which will give, or has given, rise to the claim.

 

10.4                     Stamp taxes

 

The Borrower shall pay and, within three (3) Business Days of demand, indemnify
the Lender against any cost, loss or liability the Lender incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.

 

10.5                     Value added tax

 

(a)                            All consideration expressed to be payable under a
Finance Document by the Borrower to the Lender shall be deemed to be exclusive
of any VAT. If VAT is chargeable on any supply made by the Lender to any Party
in connection with a Finance Document, the Borrower shall pay to the Lender (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the VAT.

 

(b)                           Where a Finance Document requires the Borrower to
reimburse the Lender for any costs or expenses, the Borrower shall also at the
same time pay and indemnify the Lender against all VAT incurred by the Lender in
respect of the costs or expenses.

 

11.                           Other indemnities

 

11.1                     Currency indemnity

 

(a)                            If any sum due from the Borrower under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                      making or filing a claim or proof
against the Borrower; or

 

(ii)                                   obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify the Lender against any cost, loss or liability arising out
of or as a result of the conversion including any discrepancy between (A) the
rate of exchange used to convert that Sum from the First Currency into the
Second Currency and (B) the rate or rates of exchange available to that person
at the time of its receipt of that Sum.

 

(b)                           The Borrower waives any right it may have in any
jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

13

--------------------------------------------------------------------------------


 

11.2                     Other indemnities

 

The Borrower shall, within three (3) Business Days of demand, indemnify the
Lender against any cost, loss or liability incurred by the Lender as a result
of:

 

(i)                                      a failure by the Borrower to pay any
amount due under a Finance Document on its due date; or

 

(ii)                                   funding, or making arrangements to fund,
a Loan requested by the Borrower in a Utilisation Request but not made by reason
of the operation of any one or more of the provisions of this Agreement (other
than by reason of default or negligence by the Lender alone).

 

12.                           Enforcement costs

 

The Borrower shall, within three (3) Business Days of demand, pay to the Lender
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Lender in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

 

14

--------------------------------------------------------------------------------


 

SECTION 7

REPRESENTATIONS AND UNDERTAKINGS

 

13.                           Representations

 

The Borrower makes the representations and warranties set out in this Clause 13
to the Lender on the date of this Agreement.

 

13.1                     Status

 

(a)                            Each Obligor is a corporation, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.

 

(b)                           It and each other VIA Group Company has the power
to own its assets and carry on its business as it is being conducted.

 

13.2                     Binding obligations

 

The obligations expressed to be assumed by each Obligor in each Finance Document
are legal, valid, binding and enforceable obligations.

 

13.3                     Non-conflict with other obligations

 

The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

 

(i)                                      any law or regulation applicable to it;

 

(ii)                                   its or any other VIA Group Company’s
constitutional documents; or

 

(iii)                                any agreement or instrument binding upon it
or any other VIA Group Company or any of its or any other VIA Group Company’s
assets;

 

nor (except as provided in any Security Document) result in the existence of, or
oblige it to create, any Security over any of its assets

 

13.4                     Power and authority

 

Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.

 

13.5                     Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

(i)                                      to enable each Obligor lawfully to
enter into, exercise its rights and comply with its obligations in the Finance
Documents to which it is a party; and

 

(ii)                                   to make the Finance Documents to which an
Obligor is a party admissible in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

13.6                     Governing law and enforcement

 

(a)                            The choice of English law as the governing law of
this Agreement will be recognised and enforced in its jurisdiction of
incorporation.

 

15

--------------------------------------------------------------------------------


 

(b)                           Any judgment obtained in England in relation to a
Finance Document will be recognised and enforced in its jurisdiction of
incorporation.

 

13.7                     Pari passu ranking

 

Each Obligor’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

13.8                     Pledged shares

 

(a)                            The shares which are expressed to be subject to
any Security under any Security Document are issued, fully paid, non-assessable,
solely owned by the Pledgor, free of all Encumbrances other than the Security
created under the Security Documents, and freely transferable and pledgeable,
and there are no moneys or liabilities outstanding or payable in respect of any
such share.

 

(b)                           No person has or is entitled to any conditional or
unconditional option, warrant or other right to call for the issue or allotment
of, subscribe for, purchase or otherwise acquire any share capital of any
Pledged Company (including any right of pre-emption, conversion or exchange).

 

(c)                            There are no agreements in force or corporate
resolutions passed which require or might require the present or future issue or
allotment of any share capital of any Pledged Company (including any option or
right of pre-emption, conversion or exchange).

 

(d)                           The shares subject to the Security created by the
Security Documents constitute all of the issued share capital of the Pledged
Companies and there are no depository receipts issued with the cooperation of
the Pledged Company.

 

(e)                            There are no silent partnership agreements,
profit and loss pooling agreements or equivalent arrangements by which a third
party is entitled to a participation in the profits or revenue of a Pledged
Company.

 

13.9                     Margin regulation representations

 

(i)                                      No Obligor is engaged principally, or
as one of its important activities, in the business of owning or extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

(ii)                                   The proceeds of the Loans will not be
used, directly or indirectly, in whole or in part, for “purchasing” or
“carrying” Margin Stock or for any purpose which might (whether immediately,
incidentally or ultimately) cause all or any part of the Loans to be a “purpose
credit” within the meaning of Regulation U or Regulation X.

 

(iii)                                Neither an Obligor nor any agent acting on
its behalf has taken or will take any action which might cause any Finance
Document or any document delivered under or in connection with any Finance
Document to violate any regulation of the Board (including Regulation T, U or X)
or violate the United States Securities Exchange Act of 1934 or any applicable
US federal or state securities law.

 

16

--------------------------------------------------------------------------------


 

13.10               US regulation representations

 

No Obligor is or (in the case of paragraph (v) below) has:

 

(i)                                      a “holding company”, an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company” within the
meaning of, or subject to regulation under, the United States Public Utility
Holding Company Act of 1935;

 

(ii)                                   a “public utility” within the meaning of,
or subject to regulation under, the United States Federal Power Act of 1920;

 

(iii)                                an “investment company” or a company
“controlled” by an “investment company” within the meaning of the United States
Investment Company Act of 1940;

 

(iv)                               subject to regulation under any United States
federal or state law or regulation that limits its ability to incur or guarantee
indebtedness; or

 

(v)                                  used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds, or made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

13.11               No breach

 

Each Obligor has complied with all of the provisions of the Finance Documents
that are applicable to it.

 

13.12               Repetition

 

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request.

 

14.                           Operational Undertakings

 

The Borrower gives the same undertakings to the Lender as given by the Sellers
to the Purchasers in clause 5.1 (Sellers’ Obligations in Relation to the
Operation of the Group) and clause 5.2 (Sellers’ notification requirements) of
the Acquisition Agreement.

 

15.                           Margin regulation undertakings

 

(a)                            The Borrower shall use the proceeds of the Loans
without violating Regulation T, U or X or any other applicable US federal or
state laws or regulations.

 

(b)                           If requested by the Lender and necessary to permit
the Lender to comply with applicable law, the Borrower shall, upon written
request, furnish to the Lender a statement in conformity with the requirements
of FR Form U-1 referred to in Regulation U.

 

17

--------------------------------------------------------------------------------


 

SECTION 8

ACCELERATION

 

16.                           Acceleration

 

16.1                     Acceleration by notice

 

On and at any time after the occurrence of a VIA Termination Event or Borrower
Termination, the Lender may immediately cancel the Commitment whereupon it shall
immediately be cancelled, and by twenty (20) (in the case of a VIA Termination
Event) or forty (40) (in the case of a Borrower Termination) days’ notice to the
Borrower:

 

(i)                                      declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become due and payable on the expiry of such twenty (20) or forty (40) day
period (as the case may be); or

 

(ii)                                   declare that all or part of the Loans be
payable on demand, whereupon they, together with accrued interest and all other
amounts accrued or outstanding under the Finance Documents, shall become payable
on demand by the Lender made after such twenty (20) or forty (40) day period (as
the case may be).

 

16.2                     Automatic acceleration

 

If any US Insolvency Event occurs in relation to the Borrower:

 

(i)                                      the Commitment shall immediately be
cancelled; and

 

(ii)                                   all of the Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents shall become
due and payable twenty (20) days after the date such US Insolvency Event occurs,

 

in each case automatically and without any direction, notice, declaration or
other act.

 

18

--------------------------------------------------------------------------------


 

SECTION 9

MISCELLANEOUS

 

17.                           Changes to the Parties

 

No Party may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents, save that the Lender may assign any or
all of its rights under this Agreement without the Borrower’s consent following
the occurrence of a VIA Termination Event.

 

18.                           No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

19.                           Business Days

 

(a)                            Any payment which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                           During any extension of the due date for payment
of any principal or an Unpaid Sum under this Agreement interest is payable on
the principal or Unpaid Sum at the rate payable on the original due date.

 

20.                           Currency of account

 

(a)                            Subject to paragraphs (b) and (c) below, euro is
the currency of account and payment for any sum due from the Borrower under any
Finance Document.

 

(b)                           Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(c)                            A Loan made in an Alternative Currency, together
with all interest accrued thereon, may be repaid or prepaid in that Alternative
Currency.

 

21.                           Set-off

 

(a)                            The Lender may set off any obligation due from
the Borrower under the Finance Documents against any obligation owed by the
Lender to the Borrower, regardless of the place of payment or currency of either
obligation. If the obligations are in different currencies, the Lender may
convert either obligation at a market rate of exchange determined by the Lender
(acting reasonably) for the purpose of the set-off.

 

(b)                           Without prejudice to the generality of paragraph
(a) above, the Lender, the Purchasers, the Borrower and the Sellers acknowledge
that all amounts (including the Purchase Price), if any, payable by the
Purchasers to the Sellers under the Acquisition Agreement shall be paid net of
all amounts owing by the Borrower to the Lender under the Finance Documents, the
latter amounts to be converted from euro into US dollars for the purpose of such
netting at a market rate of exchange to be determined by the Lender (acting
reasonably).

 

19

--------------------------------------------------------------------------------


 

22.                           Notices

 

22.1                     Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

22.2                     Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is that identified with its name below, or any substitute address or
fax number or department or officer as the Party may notify to the other Parties
by not less than five Business Days’ notice.

 

22.3                     Delivery

 

(a)                            Any communication or document made or delivered
by the Lender to the Borrower under or in connection with the Finance Documents
will only be effective:

 

(i)                                      if by way of fax, when received in
legible form; or

 

(ii)                                   if by way of letter, when it has been
left at the relevant address or two (2) Business Days after being deposited in
the post postage prepaid in an envelope addressed to it at that address,

 

and, if a particular officer is specified as part of its address details
provided under Clause 22.2 (Addresses), if addressed to that officer.

 

(b)                           Any communication or document to be made or
delivered to the Lender will be effective only when actually received by the
Lender and then only if it is expressly marked for the attention of the officer
identified with the Lender’s signature below (or any substitute officer as the
Lender shall specify for this purpose).

 

23.                           Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

24.                           Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

25.                           Amendments and waivers

 

No term of any of the Finance Documents may be amended or waived without the
prior written consent of the Lender and the Borrower.

 

20

--------------------------------------------------------------------------------


 

26.                           Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

21

--------------------------------------------------------------------------------


 

SECTION 10

GOVERNING LAW AND ENFORCEMENT

 

27.                           Governing law

 

This Agreement is governed by English law.

 

28.                           Enforcement

 

28.1                     Jurisdiction

 

(a)                            The courts of England have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement) (a “Dispute”).

 

(b)                           The Parties agree that the courts of England are
the most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.

 

28.2                     Service of process

 

Without prejudice to any other mode of service allowed under any relevant law, 
the Borrower:

 

(a)                                   irrevocably appoints Hogan & Hartson
Corporate Services Company Limited, One Angel Court, London EC2R 7HJ as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and

 

(b)                                  agrees that failure by a process agent to
notify the Borrower of the process will not invalidate the proceedings
concerned.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1
CONDITIONS PRECEDENT

 

1.                                 Obligors

 

(a)                            A copy of the constitutional documents of each
Obligor.

 

(b)                           A copy of a resolution of the board of directors
of each Obligor:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                   authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                                authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(c)                            A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above.

 

(d)                           A copy of a resolution signed by all the holders
of the issued shares in the Pledgor, approving the terms of, and the
transactions contemplated by, the Finance Documents to which the Pledgor is a
party.

 

(e)                            A certificate of the Borrower (signed by a
director) confirming that borrowing the Commitment would not cause any borrowing
or similar limit binding on the Borrower to be exceeded.

 

(f)                              A certificate of an authorised signatory of the
relevant Obligor certifying that each copy document relating to it specified in
this Schedule 1 is correct, complete and in full force and effect as at a date
no earlier than the date of this Agreement.

 

2.                                 Documents

 

(a)                            A copy of the Acquisition Agreement and each
Finance Document, in a form agreed by the Lender and duly executed by all
parties thereto (together with any notarisations required in connection such
execution).

 

(b)                           A copy of the Working Capital Projections.

 

(c)                            A copy of the share register of the PSINet
Belgium BVBA/SPRL evidencing the record of the pledge in accordance with the
Belgian Share Pledge.

 

(d)                           A certified copy of the articles of association of
PSINet Belgium BVBA/SPRL, amended to permit the transfer of its shares in the
context of the Belgian Share Pledge.

 

(e)                            In respect of the Dutch Share Pledge:

 

(i)                                      a notarial copy of the Right of Pledge;
and

 

23

--------------------------------------------------------------------------------


 

(ii)                                   a copy of the share register of the
PSINet Netherlands B.V. evidencing the record of the pledge in accordance with
the Dutch Share Pledge.

 

(f)                              In respect of the French Share Pledge:

 

(i)                                      the original statement of pledge;

 

(ii)                                   the original attestations de gage; and

 

(iii)                                a certified copy of each of the registre
des mouvements de titres and the Pledgor’s account evidencing the registration
of the pledge.

 

(g)                           In respect of the German Share Pledge:

 

(i)                                      certified copy of the Share Pledge
Agreement;

 

(ii)                                   copies of the declarations of consent to
be sent to the Pledgee and the Pledgor and the public notary including the
respective evidences of receipt; and

 

(iii)                                copy of the notification letter to PSINET
Germany GmbH including acknowledgement or evidence of receipt.

 

3.                                 Legal Opinions

 

In respect of each of the Security Documents, a legal opinion of the legal
advisers to the Obligors in the relevant jurisdiction.

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 2
UTILISATION REQUEST

 

From:                                              [Borrower]

 

To:                                                          [Lender]

 

Dated:

 

Dear Sirs

 

VIA NET.WORKS INC. - €5,370,157 Facility Agreement
dated [                   ] (the “Agreement”)

 

1.                                 We refer to the Agreement. This is a
Utilisation Request. Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2.                                 We wish to borrow a Loan on the following
terms:

 

Proposed Utilisation Date (which is a Permitted Utilisation
Date):                                 [                   ]

 

Amount:                                                              
[                   ] or, if less, the Available Commitment

 

3.                                 We attach the relevant Cash Requests which
are current as of [•] (being a date no more than five (5) Business Days earlier
than the date of this Utilisation Request).

 

4.                                 We confirm that each condition specified in
Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

5.                                 The proceeds of this Loan should be credited
to :

 

Bank:
Account Name:
Account Number:
Sort Code:

 

6.                                 This Utilisation Request is irrevocable.

 

 

Yours faithfully

 

 

 

authorised signatory for

[name of the Borrower]

 

25

--------------------------------------------------------------------------------


 

The Borrower

 

VIA NET.WORKS, INC.

Address:

H. Walaardt Sacrestraat 401-403

 

1117 BM Schipol

 

The Netherlands

 

 

Fax No:

+31 205 020 0001

 

 

Attention:

Matt Nydell (Senior Vice President and General Counsel and Secretary)

 

By:

/s/

 

The Lender

 

CLARA.NET HOLDINGS LIMITED

 

Address:

PO Box 274

 

36 Hilgrove Street

 

St. Helier

 

Jersey JE4 8TR

 

Channel Islands

 

 

Fax No:

+44 1534 768 612

 

 

Attention:

Denis Therezien

 

With a copy to:

 

CLARANET GROUP LIMITED

 

Address:

21 Southampton Row

 

London WC1B 5HA

 

 

Fax No:

+44 20 7681 2564

 

 

Attention:

Charles Nasser

 

By:

/s/

 

 

26

--------------------------------------------------------------------------------

 